EXHIBIT 10.1
 

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 22nd day of August, 2013, by and between Cinedigm Digital
Cinema Corp., a Delaware Corporation, 902 Broadway, 9th Floor, New York,
NY  10010 (the "Company"), and Christopher J. McGurk, having an address at 9100
Wilshire Blvd., 400W, Beverly Hills, CA 90212 (the “Employee”).


WITNESSETH:


WHEREAS, the Company and the Employee entered into an employment agreement on
December 23, 2010, which expires on March 31, 2014 (the “Original Agreement”);


WHEREAS, the Company desires to continue to employ the services of the Employee
and the Employee desires to continue to be employed by the Company beyond March
31, 2014 upon the terms and conditions set forth in the Original Agreement as
modified herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties hereby agree
as follows:


1.           Employment.
 
(a)           The Company agrees to employ the Employee, and the Employee agrees
to be employed by the Company under the terms of this Agreement, for the period
stated in paragraph 3 hereof and upon the other terms and conditions herein
provided.
 
(b)           The Employee affirms and represents that, other than as provided
herein, he is under no obligation to any party that is in any way inconsistent
with, or that imposes material restrictions upon, the Employee’s employment by
the Company or the Employee's responsibilities or undertakings under this
Agreement.
 
2.           Position and Responsibilities. The Employee shall continue to serve
as Chief Executive Officer (“CEO”) and Chairman of the Board of Directors of the
Company (the “Board”). The Employee’s principal place of employment will be
located in metropolitan Los Angeles, California. The Employee shall be
responsible for such duties as are commensurate with his office and as may from
time to time be reasonably assigned to the Employee by the Board. The Employee
shall report directly to the Board of Directors of the Company. Except as
otherwise provided herein, the Employee will devote his substantial full
business time throughout the Term to the services required of him hereunder. The
Employee will render his business services to the Company during the Term and
will use his best efforts, judgment and energy to improve and advance the
operations, programs, services and interests of the Company in a manner
consistent with the duties of his position. Notwithstanding the foregoing, as
long as it does not materially interfere with the Employee’s employment
hereunder, the Employee may participate in educational, welfare, social,
religious and civic organizations. The Employee may serve on additional boards
of directors, other than the one he currently holds at BRE Properties,
 

 
1

--------------------------------------------------------------------------------

 

IInc., only with the approval of the Compensation Committee of the Board
(“Committee”), which approval shall not be unreasonably withheld or delayed.
 
3.           Term. Except as otherwise provided for herein, the term of the
Original Agreement, as modified hereby (the “Term”) shall be from January 3,
2011 (the “Effective Date”) and shall end on March 31, 2017. The parties agree
to provide written notice to each other no later than six (6) months before the
expiration of the Term regarding whether or not each would like to negotiate a
renewal of this Agreement. Upon the expiration of the Term, this Agreement,
except for the provisions that survive pursuant to this paragraph 3 and
paragraph 8, will have no further force or effect.
 
In the event the Employee remains employed by the Company after the Term expires
and the parties have not executed a successor written agreement, the Employee’s
employment will be at-will. In such event, the Employee, for the duration of his
at-will employment, will be entitled to receive the Base Salary and participate
in the bonus and benefit programs in effect at the expiration of the Term.


4.           Compensation, Reimbursement of Expenses.
 
(a)           Salary. For all services rendered by the Employee in any capacity
during his employment under this Agreement, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company or of any subsidiary, affiliate, or division thereof, the Company shall
pay the Employee, in accordance with the Company’s normal payroll practices, a
salary (“Base Salary”) at the rate of $600,000 per year commencing with the
Effective Date, subject to annual reviews and increases in the sole discretion
of the Committee.
 
(b)           Bonus. Employee shall be eligible to participate in the Company’s
Management Annual Incentive Plan or any amended or successor plan thereto
(“MAIP”). For each of the fiscal years ending March 31, 2012 through March 31,
2014, the target bonus shall be $450,000 and for each of the fiscal years ending
March 31, 2015 through March 31, 2017, the target bonus shall be $600,000 (each
such target bonus for the applicable fiscal year, the “Target Bonus”). The
Employee’s bonuses shall be based on Company performance with goals to be
established annually by the Committee with consultation of the Employee provided
that the ultimate decision shall be made by the Committee.  Bonuses shall be
paid at the same time bonuses are paid to other executives of the Company, which
payment shall be during the calendar year that includes the close of such fiscal
year, but no later than August 31st following the fiscal year for which the
bonus is earned, and shall be subject to the terms of the MAIP.  For the
avoidance of doubt, to the extent the bonus for the period ending on March 31,
2017 is earned, the Employee shall be entitled to receive such bonus whether or
not employed on the date of payment, provided that the Employee is employed with
the Company on March 31, 2017. 
 
(c)           Reimbursement of Expenses. In accordance with Company policies
then in effect, the Company shall pay directly, or reimburse the Employee for,
reasonable travel, entertainment and other business-related expenses incurred by
the Employee in the performance of his duties under this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

(d)           Stock Option Grant. The Employee was granted options to purchase
shares of the Company’s Class A Common Stock, par value $0.001 per share (the
“Common Stock” in 2010 pursuant to a separate stock option agreement dated
December 23, 2010 and such options remain outstanding as of the date of the
Agreement in accordance with the terms and conditions thereof.  The Compensation
Committee approved a grant to the Employee as of the date of the Agreement (the
“Grant Date”) of 1,500,000 stock options (the “Options”) to purchase shares of
Common Stock under the Company’s Second Amended and Restated 2000 Equity
Incentive Plan as amended (the “EIP”).  The Options are non-statutory options.
The grant is a three-year grant. The Options have an exercise price equal to the
lesser of $1.40 per share or the 20-day trailing average closing price of the
Common Stock preceding the Grant Date; provided, however, that in no event shall
the exercise price per share be less than the last closing price of the Common
Stock on the Grant Date.  The Options have a term of 10 years. The Options shall
vest on the earliest to occur of the Vesting Date, as defined below, the death
of the Employee, or a Change in Control (as defined in the EIP), provided the
Employee remains an employee of the Company through the relevant date. For
purposes of the preceding sentence, the Vesting Date shall be:
 
(i)           March 31, 2015 with respect to one-third of the Options;
 
(ii)           March 31, 2016 with respect to one-half of the remaining Options;
and
 
(iii)           March 31, 2017 with respect to the remaining Options.
 
In the event of the termination of Employee’s employment with the Company, other
than due to death or Disability, vested Options may be exercised after
termination but in no event later than 90 days after termination (and in no
event later than the expiration of the Options). In the event of Employee’s
termination due to his death or Disability, vested Options may be exercised
after termination but in no event later than 180 days after death or Disability
(and in no event later than the expiration of the Options).


The terms set forth in this paragraph 4(d), and all other terms governing, the
Options shall be set forth in a separate Stock Option Agreement between the
Company and the Employee and in the EIP.


(e)           Retention Bonus.  The Employee shall receive a retention bonus of
$750,000 in the aggregate, payable in three installments of $250,000 on each of
March 31, 2015, March 31, 2016 and March 31, 2017, provided the Employee remains
an employee of the company through the relevant date.  The retention bonus may
be paid in cash, shares of Common Stock available under the EIP or a combination
thereof, as determined in the sole discretion of the Committee.  For the
avoidance of doubt, if the Employee’s employment with the Company terminates on
or after March 31, the Employee shall be entitled to receive the retention bonus
payable on such March 31.
 
(f)           Signing Bonus.  In consideration of the Employee’s contributions
to the Company through the date of this Agreement, the Company shall pay
Employee, in cash, an additional bonus of $250,000 within 30 days following the
date of this Agreement.
 

 
3

--------------------------------------------------------------------------------

 

5.           Participation in Benefit Plans; Office Support. The Employee will
be eligible to participate in all benefit plans and programs that the Company
provides to its senior executives in line with the Company’s current practices,
including medical, dental, vision, disability, life insurance and paid time off
plans, all in accordance with the terms and conditions of such benefit plans and
programs as may be modified by the Company in its sole discretion or as required
by law from time to time.
 
The Company will provide the Employee with office and clerical support
appropriate to his position, including a private office, an administrative
assistant and parking privileges. Notwithstanding the foregoing, the Employee
will not be entitled to any automobile allowance.


6.           Termination.
 
(a)           The Company shall have the right to terminate this Agreement and
the Employee’s employment prior to the expiration of the Term for “Cause” (as
defined below). The Employee has the right to resign and terminate this
Agreement at any time without “Good Reason” (as defined below) upon thirty (30)
days’ written notice, which notice period may be waived at the discretion of the
Company.  The Company shall have no obligations to the Employee for any period
subsequent to the effective date of any termination of this Agreement pursuant
to this paragraph 6(a), except any and all obligations provided by law and the
payment of Base Salary (pursuant to paragraph 4(a)) up to and including the
termination date, bonus earned and approved by the Committee (pursuant to
paragraph 4(b) and/or 4(e)), reimbursement of expenses incurred prior to the
termination date (pursuant to paragraph 4(c)), and benefits accrued prior to the
termination date (pursuant to paragraph 5).
 
(b)            The Company shall also have the right to terminate this Agreement
and the Employee’s employment prior to the expiration of the Term other than for
Cause upon thirty (30) days’ notice and the Employee has the right to resign and
terminate this Agreement at any time for Good Reason (each such termination
shall not include a termination of employee’s employment with the Company due to
the Employee’s death or Disability).  If, prior to the end of the Term, the
Company terminates this Agreement and the Employee's employment for any reason
other than for Cause (and other than due to the Employee’s death or Disability)
or if the Employee resigns for Good Reason (as defined below), the Employee
shall be entitled to receive the amounts payable under paragraph 6(a), plus the
amount of his Base Salary that would have been paid for the longer of (i) the
remainder of the Term and (ii) the twelve month period following termination of
employment had the Employee remained employed with the Company (collectively
referred to herein as “Severance”). Subject to paragraph 6(f) below, the
Severance shall be paid in equal monthly installments, as of the first day of
each month following the date of termination; provided that the first of such
payment shall be made in the month following sixty (60) days after such
termination; provided that the first of such payments would include any amounts
that would have been payable absent the 60-day delay in commencement date, and
such payments shall continue for the duration of the Term or such twelve month
period, as applicable (which payment period is referred to herein as the
“Severance Period”).  The Company shall be entitled to reduce the amounts paid
under this paragraph 6(b) by the amounts paid to the Employee in the same period
by any other entity.
 

 
4

--------------------------------------------------------------------------------

 

(c)           If, prior to the end of the Term, the Company terminates this
Agreement and the Employee’s employment for any reason other than for Cause (and
other than due to the Employee’s death or Disability) or if the Employee resigns
for Good Reason, in each event within two years after a Change in Control (as
defined in the EIP), in lieu of the amount payable under paragraph 6(b),
Employee will receive a lump sum payment equal to the sum of his then Base
Salary and Target Bonus amount, multiplied by the greater of (i) two, or (ii) a
fraction, the numerator of which is the number of months remaining in the Term
(but no less than twelve), and the denominator of which is twelve; provided,
however, that such payment shall be limited to an amount which would not result
in an “excess parachute payment” as that term is defined in Internal Revenue
Code section 280G, as determined in the sole good faith discretion of the
Company. Subject to paragraph 6(f) below, payment of the amount due under this
paragraph 6(c) shall be made as soon as practicable following the date on which
the termination occurs; but in no event later than sixty (60) days following the
date of such termination and the Employee will not have the right to designate
the taxable year of the payment.
 
(d)            For purposes of this Agreement, “Cause” means any of the
following: (i) the Employee’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude, (ii) the Employee’s material
breach of a material provision of this Agreement that is not corrected within
thirty (30) days following written notice of such breach sent by the Company to
the Employee, (iii) the Employee’s willful misconduct in the performance of his
material duties under this Agreement, (iv) the Employee’s performance of his
material duties in a manner that is grossly negligent, and (v) the Employee’s
failure to attempt to fully comply with any lawful directive of the Board which
is not corrected within thirty (30) days following written notice of such breach
sent by the Company to the Employee. Whether or not “Cause” exists shall be
determined solely by the Company in its reasonable, good faith discretion.
 
(e)           For purposes of this Agreement, “Good Reason” means, without the
Employee's written consent, (i) a material and substantially adverse reduction
in title or job responsibilities compared with title or job responsibilities on
the Effective Date, but shall not include a change of title and position during
the Term to only Chief Executive Officer, (ii) any requirement that the Employee
relocate to a work location more than 50 miles from the metropolitan Los Angeles
area; or (iii) any material breach of the Agreement by the Company.
Notwithstanding the foregoing, Good Reason will be deemed to exist only in the
event that: (x) the Employee gives written notice to the Company of his claim of
Good Reason and the specific grounds for his claim within ninety (90) days
following the occurrence of the event upon which his claim rests, (y) the
Company fails to cure such breach within thirty days (30) of receiving such
notice (“Cure Period”), and (z) the Employee gives written notice to the Company
to terminate his employment within fifteen (15) days following the Cure Period.
 
(f)           Notwithstanding the foregoing, if Employee is a “specified
employee” (as such term is defined in Section 409A of the Internal Revenue Code
(“Section 409A”)) and the provisions of Treasury Regulation 1.409A-3(i)(2) apply
because payments due under this Agreement constitute deferred compensation for
purposes of Section 409A, payments under this paragraph 6 shall in no event be
made prior to six months after the Participant’s separation from service (the
“Suspension Period”). All payments suspended during the Suspension Period will
be paid in a lump sum and the normal payment schedule will resume at the end of
the Suspension
 

 
5

--------------------------------------------------------------------------------

 

Period. Each of the affected payments under this paragraph (f) shall be a
separate payment for purposes of Section 409A of the Code.
 
(g)           Notwithstanding any other provision of this Agreement to the
contrary, the Employee shall not be entitled to Severance or Change in Control
payments, and the Company shall not be obligated to make such payments, under
this paragraph 6 unless (i) the Employee materially complies with the
restrictive covenants by which he is bound (whether pursuant to this Agreement
or otherwise), including, but not limited to, any non-competition agreement,
non-solicitation agreement, confidentiality agreement or invention assignment
agreement signed by the Employee, and (ii) the Employee executes, delivers and
does not revoke a commercially reasonable general release in form and substance
acceptable to both the Company and Employee no later than sixty (60) days
following the effective date of termination of employment.  To the extent the
Company makes any Severance or Change in Control payment to the Employee prior
to the execution and delivery or a permissible revocation of the release
described in clause (ii), the Employee fails to execute or deliver the release
or otherwise revokes the release, then the Employee will be obligated to repay
to the Company the full amount of any such Severance or Change in Control
payment theretofore made to the Employee within ninety (90) days following the
termination of the Employee’s employment.
 
7.           Death or Disability. Upon the death or Disability (as defined
below) of the Employee prior to the end of the Term, this Agreement shall
terminate and no further payments shall be made other than those provided for by
law and the payment of Base Salary (pursuant to paragraph 4(a)) up to and
including the termination date, bonus earned and approved by the Committee
(pursuant to paragraph 4(b), (e) and/or (f)), reimbursement of expenses incurred
prior to such termination (pursuant to paragraph 4(c)), and benefits (pursuant
to paragraph 5) accrued prior to the date of such death or Disability but not
yet paid. For purposes of this paragraph 7, Disability shall mean any physical
or mental incapacity that is documented by qualified medical experts and that
results in the Employee’s inability to perform his essential material duties and
responsibilities for the Company, with reasonable accommodation, for a period of
ninety (90) days in any consecutive twelve (12) month period, all as determined
in the good faith judgment of the Board.
 
8.           Restrictive Covenants. The Employee hereby covenants, agrees and
acknowledges as follows:
 
(a)           Confidential Information. In the course of his employment by the
Company, the Employee will receive and/or be in possession of confidential
information of the Company and its parent, subsidiaries, affiliates and
divisions, including, but not limited to, information relating to: (i)
operational procedures, financial statements or other financial information,
contract proposals, business plans, training and operations methods and manuals,
personnel records, and management systems policies or procedures; (ii)
information pertaining to future plans and developments; and (iii) other
tangible and intangible property that is used in the operations of the Company
but not made public. The information and trade secrets relating to the business
of the Company described in this paragraph 8(a) are hereinafter referred to
collectively as the “Confidential Information,” provided that the term
Confidential Information will not include any information: (x) that is or
becomes generally publicly available (other than as a result of violation of
this Agreement by the Employee or someone under his control or direction
 

 
6

--------------------------------------------------------------------------------

 

or (y) that the Employee receives on a non-confidential basis from a source
(other than the Company or its representatives) that is not known by him to be
bound by an obligation of secrecy or confidentiality to the Company.
 
(b)           Non-Disclosure. The Employee agrees that he will not, without the
prior written consent of the Company, during the period of his employment or at
any time thereafter, disclose or make use of any such Confidential Information,
except as may be required by law (and, in such case, he will immediately notify
the Company of such disclosure request) or in the course of his employment
hereunder. The Employee agrees that all tangible materials containing
Confidential Information, whether created by the Employee or others, that comes
into his custody or possession during his employment, will be and are the
exclusive property of the Company.
 
(c)            Return of Confidential Information and Property. Upon termination
of the Employee’s employment for any reason whatsoever, he will immediately
surrender to the Company all Confidential Information and property of the
Company in his possession, custody or control in whatever form maintained
(including, without limitation, computer discs and other electronic media),
including all copies thereof. The Employee shall be allowed to make and keep a
copy of all personal information, including, but not limited to, personal
information contained in his contacts directory.  Any Confidential Information
that cannot be returned or destroyed shall be kept confidential by the Employee
at all times.
 
(d)           Non-Competition. The Employee agrees that, while employed by the
Company and for one year after the cessation of his employment with the Company
for any reason other than expiration of the Term or a termination pursuant to
paragraph 6(b) or 6(c), he will not become employed by or otherwise engage in or
carry on, whether directly or indirectly as a principal, agent, consultant,
partner or otherwise, any business with any person, partnership, business,
corporation, company or other entity (or any affiliate, subsidiary, parent or
division thereof) that is in direct competition with the Company.
 
(e)           Non-Solicitation/No-Hiring. The Employee agrees that, while
employed by the Company and for the greater of one year after the cessation of
his employment with the Company for any reason or the period during which the
Employee receives Severance or Change in Control payments, he will not (i)
solicit or induce or attempt to solicit or induce any employee, director or
consultant to terminate his or her employment or other engagement with the
Company or (ii) employ or retain (or in any way assist, participate in or
arrange for the employment or retention of) any person who is employed or
retained by the Company or any of its parents, subsidiaries, affiliates and
divisions or who was employed or retained by the Company or any of its parents,
subsidiaries, affiliates and divisions both within the six (6) month period
immediately preceding the Employee’s contemplated employment or retention of
such person and on the date the Employee’s employment with the Company ended.
 
(f)           Injunctive Relief and Other Remedies. The Employee acknowledges
that the foregoing confidentiality, non-competition and
non-solicitation/no-hiring provisions are reasonable and necessary for the
protection of the Company and its parent, subsidiaries, affiliates and
divisions, and that they will be materially and irrevocably damaged if these
provisions are not specifically enforced. Accordingly, the Employee agrees that,
in addition to any other relief
 

 
7

--------------------------------------------------------------------------------

 

or remedies available to the Company and its parent, subsidiaries, affiliates
and divisions, the Company will be entitled to seek an appropriate injunctive or
other equitable remedy for the purposes of restraining Employee from any actual
or threatened breach of those provisions, and no bond or security will be
required in connection therewith. If any of the foregoing confidentiality,
non-competition and no-solicitation/no-hiring provisions are deemed invalid or
unenforceable, these provisions will be deemed modified and limited to the
extent necessary to make them valid and enforceable.
 
9.           Tax Withholding. The Company shall withhold from any benefits
payable under this Agreement all federal, state, local or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.
 
10.           Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any and all prior
agreements between the Company and the Employee.
 
11.           Notices. All notices that are required or may be given pursuant to
the terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid, or
(iii) sent via a responsible overnight courier, to the parties at their
respective addresses set forth above, or to such other address or addresses as
either party will have designated in writing to the other party hereto. The date
of the giving of such notices delivered personally or by carrier will be the
date of their delivery and the date of giving of such notices by certified or
registered mail will be the date five days after the posting of the mail.
 
12.           General Provisions.
 
(a)           Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Employee or his beneficiaries or legal
representatives without the Company's prior written consent, which shall not be
unreasonably withheld or delayed; provided, however, that nothing in this
paragraph 12(a) shall preclude (i) the Employee from designating a beneficiary
to receive any benefit payable hereunder following his death, or (ii) the
executors, administrators, or other legal representatives of the Employee or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.
 
(b)           No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
 
(c)           Binding Agreement. This Agreement shall be binding upon, and inure
to the benefit of, the Employee and the Company and their respective permitted
successors and assigns.
 
(d)           Compliance with 409A.
 

 
8

--------------------------------------------------------------------------------

 

(i)           Notwithstanding any other provision of this Agreement, it is
intended that the provisions of this Agreement satisfy the provisions of Section
409A of the Internal Revenue Code and this Agreement shall be interpreted and
administered, as necessary, so that the payments and benefits set forth herein
either shall be exempt from or shall comply with the requirements of Section
409A.  To the extent that the Company determines that any provision of this
Agreement would cause the Employee to incur any additional tax or interest under
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Section 409A.  To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Employee and the
Company without violating the provisions of Section 409A.
 
(ii)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the termination date for purposes of any such payment or
benefits.  In no event may the Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
 
(iii)           All expenses or other reimbursements paid pursuant to this
Agreement or other policy or program of the Company that are taxable income to
the Employee shall in no event be paid later than the end of the calendar year
next following the calendar year in which the Employee incurs such expense or
pays such related tax.  With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred. 
 
(iv)           Nothing contained in this Agreement or any other agreement
between the Employee and the Company or any policy, plan, program or arrangement
of the Company shall constitute any representation or warranty by the Company
regarding compliance with Section 409A.
 
13.           Modification and Waiver.
 
(a)           Amendment of Agreement. This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto and
approved by a majority of the members of the Board who were not nominated by the
Employee.
 

 
9

--------------------------------------------------------------------------------

 

(b)           Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
14.           Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
 
15.           Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
 
16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with, the laws of the State of New York, without giving effect to
the choice of law principles thereof to the extent that the application of the
laws of another jurisdiction would be required thereby.   The Employee and the
Company hereby consent to the jurisdiction of the Federal and State courts
located in the borough of Manhattan in New York City, New York, and each party
waives any objection to the venue of any such suit, action or proceeding and the
right to assert that any such forum is not a convenient forum, and irrevocably
consents to the jurisdiction of the Federal and State courts located in the
borough of Manhattan in New York City, New York in any such suit, action or
proceeding
 
17.           Survival of Provisions. Neither the termination of this Agreement,
nor of the Employee's employment hereunder, will terminate or affect in any
manner any provision of this Agreement that is intended by its terms to survive
such termination, including without limitation, the provisions of paragraph
8 hereof.
 
18.           Authority to Enter into this Agreement. Both the Company and the
Employee represent that they have the authority to enter into this Agreement and
neither party is subject to any restriction or limitation that would prevent
them from performing their duties and obligations hereunder.
 
19.           Indemnification. The Company shall indemnify the Employee in the
event the Employee is a party, or is threatened to be made a party, to any
threatened, pending or contemplated action, suit, or proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Employee is an officer or director of the Company against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Employee in connection with such action, suit, or
proceeding if the Employee acted in good faith and in a manner the Employee
reasonably believed to be in or not
 

 
10

--------------------------------------------------------------------------------

 

opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Employee’s conduct
was unlawful.
 


[signature page follows]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has signed this Agreement,
all as of the day and year first above written.





   
Cinedigm Digital Cinema Corp.
                   
By:
/s/ Gary S. Loffredo
 
     
   Name: Gary S. Loffredo
   Title: SVP - General Counsel






               
/s/ Christopher J. McGurk
 
   
   Name: Christopher J. McGurk

 

 
 
12

--------------------------------------------------------------------------------

 